Exhibit 10.20

CPI INTERNATIONAL, INC.
2004 STOCK INCENTIVE PLAN

(Reflecting September 24, 2004 and December 7, 2006 Amendments)


1.                                       PURPOSE OF THE PLAN

The purpose of the Plan (as defined below) is to aid the Company (as defined
below) and its Affiliates (as defined below) in recruiting and retaining key
employees, directors or consultants of outstanding ability and to motivate such
employees, directors or consultants to exert their best efforts on behalf of the
Company and its Affiliates by providing incentives through the granting of
Awards (as defined below).  The Company expects that it will benefit from the
added interest which such key employees, directors or consultants will have in
the welfare of the Company as a result of their proprietary interest in the
Company’s success.


2.                                       DEFINITIONS


THE FOLLOWING CAPITALIZED TERMS USED IN THE PLAN HAVE THE RESPECTIVE MEANINGS
SET FORTH IN THIS SECTION:


(A) ACT:  THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, OR ANY SUCCESSOR
THERETO.


(B) AFFILIATE:  WITH RESPECT TO ANY PERSON, ANY OTHER PERSON, DIRECTLY OR
INDIRECTLY, CONTROLLING, CONTROLLED BY OR UNDER COMMON CONTROL WITH SUCH PERSON
OR ANY OTHER PERSON DESIGNATED BY THE COMMITTEE IN WHICH ANY PERSON HAS AN
INTEREST.


(C) AWARD:  ANY OPTION, STOCK APPRECIATION RIGHT, OR OTHER STOCK-BASED AWARD
GRANTED PURSUANT TO THE PLAN.


(D) AWARD AGREEMENT:  ANY WRITTEN AGREEMENT, CONTRACT, OR OTHER INSTRUMENT OR
DOCUMENT EVIDENCING ANY AWARD, WHICH MAY, BUT NEED NOT, BE EXECUTED OR
ACKNOWLEDGED BY A PARTICIPANT.


(E) BOARD:  THE BOARD OF DIRECTORS OF THE COMPANY.


(F) CHANGE IN CONTROL:  THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS: (I) THE
SALE OR DISPOSITION, IN ONE OR A SERIES OF RELATED TRANSACTIONS, OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY TO ANY “PERSON” OR “GROUP” (AS
SUCH TERMS ARE DEFINED IN SECTIONS 13(D)(3) AND 14(D)(2) OF THE ACT) OTHER THAN
CYPRESS OR ITS AFFILIATES OR (II) ANY PERSON OR GROUP, OTHER THAN CYPRESS OR ITS
AFFILIATES, IS OR BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULES 13D-3 AND
13D-5 UNDER THE ACT), DIRECTLY OR INDIRECTLY, OF MORE THAN 50% OF THE TOTAL
VOTING POWER OF THE VOTING STOCK OF THE COMPANY, INCLUDING BY WAY OF MERGER,
CONSOLIDATION OR OTHERWISE AND CYPRESS OR ITS AFFILIATES CEASES TO CONTROL THE
BOARD.


(G) CODE:  THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, OR ANY SUCCESSOR
THERETO.


--------------------------------------------------------------------------------





(H) COMMITTEE:  A COMMITTEE OF THE BOARD DESIGNATED BY THE BOARD.


(I) COMPANY:  CPI INTERNATIONAL, INC.


(J) CYPRESS:  THE AFFILIATED FUNDS OF THE CYPRESS GROUP L.L.C. THAT HAVE MADE,
OR ARE MAKING, EQUITY INVESTMENTS IN THE COMPANY.


(K) EFFECTIVE DATE:  THE DATE THE BOARD ADOPTS THE PLAN.


(L) EMPLOYMENT:  (I) A PARTICIPANT’S EMPLOYMENT, IF THE PARTICIPANT IS AN
EMPLOYEE OF THE COMPANY OR ANY OF ITS AFFILIATES, (II) A PARTICIPANT’S SERVICES
AS A CONSULTANT, IF THE PARTICIPANT IS A CONSULTANT TO THE COMPANY OR ANY OF ITS
AFFILIATES AND (III) A PARTICIPANT’S SERVICES AS A NON-EMPLOYEE DIRECTOR, IF THE
PARTICIPANT IS A NON-EMPLOYEE MEMBER OF THE BOARD OR THE BOARD OF DIRECTORS OF
AN AFFILIATE OF THE COMPANY; PROVIDED, HOWEVER, THAT UNLESS OTHERWISE DETERMINED
BY THE COMMITTEE, A CHANGE IN A PARTICIPANT’S STATUS FROM EMPLOYEE TO
NON-EMPLOYEE (OTHER THAN A DIRECTOR OF THE COMPANY OR ANY OF ITS AFFILIATES)
SHALL CONSTITUTE A TERMINATION OF EMPLOYMENT HEREUNDER.


(M) FAIR MARKET VALUE:  ON A GIVEN DATE, (I) IF THERE IS A PUBLIC MARKET FOR THE
SHARES ON SUCH DATE, THE AVERAGE OF THE HIGH AND LOW CLOSING BID PRICES OF THE
SHARES ON SUCH STOCK EXCHANGE ON WHICH THE SHARES ARE PRINCIPALLY TRADING ON THE
DATE IN QUESTION, OR, IF THERE WERE NO SALES ON SUCH DATE, ON THE CLOSEST
PRECEDING DATE ON WHICH THERE WERE SALES OF SHARES, OR (II) IF THERE IS NO
PUBLIC MARKET FOR THE SHARES ON SUCH DATE, THE FAIR MARKET VALUE OF THE SHARES
AS DETERMINED IN GOOD FAITH BY THE BOARD.


(N) ISO:  AN OPTION THAT IS ALSO AN INCENTIVE STOCK OPTION GRANTED PURSUANT TO
SECTION 6(D) OF THE PLAN.


(O) OPTION:  A STOCK OPTION GRANTED PURSUANT TO SECTION 6 OF THE PLAN.


(P) OPTION PRICE:  THE PURCHASE PRICE PER SHARE OF AN OPTION, AS DETERMINED
PURSUANT TO SECTION 6(A) OF THE PLAN.


(Q) OTHER STOCK-BASED AWARD:  ANY AWARD GRANTED UNDER SECTION 8 OF THE PLAN.


(R) PARTICIPANT:  AN EMPLOYEE, DIRECTOR OR CONSULTANT OF THE COMPANY OR ITS
AFFILIATES WHO IS SELECTED BY THE COMMITTEE TO PARTICIPATE IN THE PLAN.


(S) PERSON:  ANY INDIVIDUAL, FIRM, CORPORATION, PARTNERSHIP, LIMITED LIABILITY
COMPANY, TRUST, INCORPORATED OR UNINCORPORATED ASSOCIATION, JOINT VENTURE, JOINT
STOCK COMPANY, GOVERNMENTAL BODY OR OTHER ENTITY OF ANY KIND.


(T) PLAN:  CPI INTERNATIONAL, INC. 2004 STOCK INCENTIVE PLAN.


(U) SHARES:  SHARES OF COMMON STOCK OF THE COMPANY.


(V) STOCK APPRECIATION RIGHT:  ANY RIGHT GRANTED UNDER SECTION 7 OF THE PLAN.

2


--------------------------------------------------------------------------------





(W) SUBSIDIARY:  A SUBSIDIARY CORPORATION, AS DEFINED IN SECTION 424(F) OF THE
CODE (OR ANY SUCCESSOR SECTION THERETO), OF THE COMPANY.


3.                                       SHARES SUBJECT TO THE PLAN

The total number of Shares which may be issued under the Plan is 2,179,232.  The
Shares may consist, in whole or in part, of unissued Shares or treasury Shares. 
The issuance of Shares or the payment of cash upon the exercise of an Award
shall reduce the total number of Shares available under the Plan, as
applicable.  Shares which are subject to Awards (or a portion thereof) that
terminate or lapse may be granted again under the Plan.


4.                                       ADMINISTRATION


(A) THE PLAN SHALL BE ADMINISTERED BY THE COMMITTEE, WHICH MAY DELEGATE ITS
DUTIES AND POWERS IN WHOLE OR IN PART AS IT DETERMINES; PROVIDED, HOWEVER, THAT
THE BOARD MAY, IN ITS SOLE DISCRETION, TAKE ANY ACTION DESIGNATED TO THE
COMMITTEE UNDER THIS PLAN AS IT MAY DEEM NECESSARY.


(B) THE COMMITTEE SHALL HAVE THE FULL POWER AND AUTHORITY TO MAKE, AND ESTABLISH
THE TERMS AND CONDITIONS OF, ANY AWARD TO ANY PERSON ELIGIBLE TO BE A
PARTICIPANT, CONSISTENT WITH THE PROVISIONS OF THE PLAN AND TO WAIVE ANY SUCH
TERMS AND CONDITIONS AT ANY TIME (INCLUDING, WITHOUT LIMITATION, ACCELERATING OR
WAIVING ANY VESTING CONDITIONS).  AWARDS MAY, IN THE DISCRETION OF THE
COMMITTEE, BE MADE UNDER THE PLAN IN ASSUMPTION OF, OR IN SUBSTITUTION FOR,
OUTSTANDING AWARDS PREVIOUSLY GRANTED BY THE COMPANY OR ITS AFFILIATES OR A
COMPANY ACQUIRED BY THE COMPANY OR WITH WHICH THE COMPANY COMBINES.  THE NUMBER
OF SHARES UNDERLYING SUCH SUBSTITUTE AWARDS SHALL BE COUNTED AGAINST THE
AGGREGATE NUMBER OF SHARES AVAILABLE FOR AWARDS UNDER THE PLAN.


(C) THE COMMITTEE IS AUTHORIZED TO INTERPRET THE PLAN, TO ESTABLISH, AMEND AND
RESCIND ANY RULES AND REGULATIONS RELATING TO THE PLAN, AND TO MAKE ANY OTHER
DETERMINATIONS THAT IT DEEMS NECESSARY OR DESIRABLE FOR THE ADMINISTRATION OF
THE PLAN, AND MAY DELEGATE SUCH AUTHORITY, AS IT DEEMS APPROPRIATE.  THE
COMMITTEE MAY CORRECT ANY DEFECT OR SUPPLY ANY OMISSION OR RECONCILE ANY
INCONSISTENCY IN THE PLAN IN THE MANNER AND TO THE EXTENT THE COMMITTEE DEEMS
NECESSARY OR DESIRABLE.  ANY DECISION OF THE COMMITTEE IN THE INTERPRETATION AND
ADMINISTRATION OF THE PLAN, AS DESCRIBED HEREIN, SHALL LIE WITHIN ITS SOLE AND
ABSOLUTE DISCRETION AND SHALL BE FINAL, CONCLUSIVE AND BINDING ON ALL PARTIES
CONCERNED (INCLUDING, BUT NOT LIMITED TO, PARTICIPANTS AND THEIR BENEFICIARIES
OR SUCCESSORS).


(D) THE COMMITTEE SHALL REQUIRE PAYMENT OF ANY AMOUNT IT MAY DETERMINE TO BE
NECESSARY TO WITHHOLD FOR FEDERAL, STATE, LOCAL, OR OTHER TAXES AS A RESULT OF
THE EXERCISE, GRANT OR VESTING OF AN AWARD.  UNLESS THE COMMITTEE SPECIFIES
OTHERWISE, THE PARTICIPANT MAY ELECT TO PAY A PORTION OR ALL OF SUCH WITHHOLDING
TAXES BY (I) DELIVERY IN SHARES OR (II) HAVING SHARES WITHHELD BY THE COMPANY
WITH A FAIR MARKET VALUE EQUAL TO THE MINIMUM STATUTORY WITHHOLDING RATE FROM
ANY SHARES THAT WOULD HAVE OTHERWISE BEEN RECEIVED BY THE PARTICIPANT.

3


--------------------------------------------------------------------------------




5.             Limitations

No Awards may be granted under the Plan after the tenth anniversary of the
Effective Date, but Awards theretofore granted may extend beyond that date.


6.                                       OPTIONS

Options granted under the Plan shall be, as determined by the Committee,
non-qualified stock options or ISOs for federal income tax purposes, as
evidenced by the related Award Agreements, and shall be subject to the foregoing
and the following terms and conditions and to such other terms and conditions,
not inconsistent therewith, as the Committee shall determine:


(A) OPTION PRICE.  THE OPTION PRICE SHALL BE DETERMINED BY THE COMMITTEE, BUT,
WITH RESPECT TO ISOS, SHALL NOT BE LESS THAN 100% OF THE FAIR MARKET VALUE OF
THE SHARES ON THE DATE AN OPTION IS GRANTED.


(B) EXERCISABILITY.  OPTIONS GRANTED UNDER THE PLAN SHALL BE EXERCISABLE AT SUCH
TIME AND UPON SUCH TERMS AND CONDITIONS AS MAY BE DETERMINED BY THE COMMITTEE,
BUT IN NO EVENT SHALL AN OPTION BE EXERCISABLE MORE THAN TEN YEARS AFTER THE
DATE IT IS GRANTED.


(C) EXERCISE OF OPTIONS.  EXCEPT AS OTHERWISE PROVIDED IN THE PLAN OR IN AN
AWARD AGREEMENT, AN OPTION MAY BE EXERCISED FOR ALL, OR FROM TIME TO TIME ANY
PART, OF THE SHARES FOR WHICH IT IS THEN EXERCISABLE.  FOR PURPOSES OF THIS
SECTION 6, THE EXERCISE DATE OF AN OPTION SHALL BE THE DATE A NOTICE OF EXERCISE
IS RECEIVED BY THE COMPANY, TOGETHER WITH PAYMENT (OR TO THE EXTENT PERMITTED BY
APPLICABLE LAW, PROVISION FOR PAYMENT) OF THE FULL PURCHASE PRICE IN ACCORDANCE
WITH THIS SECTION 6(C).  THE PURCHASE PRICE FOR THE SHARES AS TO WHICH AN OPTION
IS EXERCISED SHALL BE PAID TO THE COMPANY AS DESIGNATED BY THE COMMITTEE,
PURSUANT TO ONE OR MORE OF THE FOLLOWING METHODS: (I) IN CASH, OR ITS EQUIVALENT
(E.G., BY CHECK), (II) IN SHARES HAVING A FAIR MARKET VALUE EQUAL TO THE
AGGREGATE OPTION PRICE FOR THE SHARES BEING PURCHASED AND SATISFYING SUCH OTHER
REQUIREMENTS AS MAY BE IMPOSED BY THE COMMITTEE; PROVIDED THAT SUCH SHARES HAVE
BEEN HELD BY THE PARTICIPANT FOR NO LESS THAN SIX MONTHS (OR SUCH OTHER PERIOD
AS ESTABLISHED FROM TIME TO TIME BY THE COMMITTEE OR GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES); (III) PARTLY IN CASH AND PARTLY IN SUCH SHARES; (IV) IF
THERE IS A PUBLIC MARKET FOR THE SHARES AT SUCH TIME, SUBJECT TO SUCH RULES AS
MAY BE ESTABLISHED BY THE COMMITTEE, THROUGH DELIVERY OF IRREVOCABLE
INSTRUCTIONS TO A BROKER TO SELL THE SHARES OTHERWISE DELIVERABLE UPON THE
EXERCISE OF THE OPTION AND TO DELIVER PROMPTLY TO THE COMPANY AN AMOUNT EQUAL TO
THE AGGREGATE OPTION PRICE FOR THE SHARES BEING PURCHASED OR (V) SUCH OTHER
METHOD AS APPROVED BY THE COMMITTEE.  NO PARTICIPANT SHALL HAVE ANY RIGHTS TO
DIVIDENDS OR OTHER RIGHTS OF A STOCKHOLDER WITH RESPECT TO SHARES SUBJECT TO AN
OPTION UNTIL THE PARTICIPANT HAS GIVEN WRITTEN NOTICE OF EXERCISE OF THE OPTION,
PAID IN FULL FOR SUCH SHARES AND, IF APPLICABLE, HAS SATISFIED ANY OTHER
CONDITIONS IMPOSED BY THE COMMITTEE PURSUANT TO THE PLAN.


(D) ISOS.  THE COMMITTEE MAY GRANT OPTIONS UNDER THE PLAN THAT ARE INTENDED TO
BE ISOS.  SUCH ISOS SHALL COMPLY WITH THE REQUIREMENTS OF SECTION 422 OF THE
CODE.  NO ISO MAY BE GRANTED TO ANY PARTICIPANT WHO AT THE TIME OF SUCH GRANT IS
NOT AN EMPLOYEE OF THE COMPANY OR OF ANY OF ITS SUBSIDIARIES.  IN ADDITION, NO
ISO MAY BE GRANTED TO ANY PARTICIPANT

4


--------------------------------------------------------------------------------





WHO AT THE TIME OF SUCH GRANT OWNS MORE THAN 10% OF THE TOTAL COMBINED VOTING
POWER OF ALL CLASSES OF STOCK OF THE COMPANY OR OF ANY OF ITS SUBSIDIARIES,
UNLESS (I) THE OPTION PRICE FOR SUCH ISO IS AT LEAST 110% OF THE FAIR MARKET
VALUE OF A SHARE ON THE DATE THE ISO IS GRANTED AND (II) THE DATE ON WHICH SUCH
ISO TERMINATES IS A DATE NOT LATER THAN THE DAY PRECEDING THE FIFTH ANNIVERSARY
OF THE DATE ON WHICH THE ISO IS GRANTED.  ANY PARTICIPANT WHO DISPOSES OF SHARES
ACQUIRED UPON THE EXERCISE OF AN ISO EITHER (I) WITHIN TWO YEARS AFTER THE DATE
OF GRANT OF SUCH ISO OR (II) WITHIN ONE YEAR AFTER THE TRANSFER OF SUCH SHARES
TO THE PARTICIPANT, SHALL NOTIFY THE COMPANY OF SUCH DISPOSITION AND OF THE
AMOUNT REALIZED UPON SUCH DISPOSITION.  ALL OPTIONS GRANTED UNDER THE PLAN ARE
INTENDED TO BE NON-QUALIFIED STOCK OPTIONS, UNLESS THE APPLICABLE AWARD
AGREEMENT EXPRESSLY STATES THAT THE OPTION IS INTENDED TO BE AN ISO.  IF AN
OPTION IS INTENDED TO BE AN ISO, AND IF FOR ANY REASON SUCH OPTION (OR PORTION
THEREOF) SHALL NOT QUALIFY AS AN ISO, THEN, TO THE EXTENT OF SUCH
NONQUALIFICATION, SUCH OPTION (OR PORTION THEREOF) SHALL BE REGARDED AS A
NON-QUALIFIED STOCK OPTION GRANTED UNDER THE PLAN; PROVIDED THAT SUCH OPTION (OR
PORTION THEREOF) OTHERWISE COMPLIES WITH THE PLAN’S REQUIREMENTS RELATING TO
NON-QUALIFIED STOCK OPTIONS.  IN NO EVENT SHALL ANY MEMBER OF THE COMMITTEE, THE
COMPANY OR ANY OF ITS AFFILIATES (OR THEIR RESPECTIVE EMPLOYEES, OFFICERS OR
DIRECTORS) HAVE ANY LIABILITY TO ANY PARTICIPANT (OR ANY OTHER PERSON) DUE TO
THE FAILURE OF AN OPTION TO QUALIFY FOR ANY REASON AS AN ISO.


(E) ATTESTATION.  WHEREVER IN THIS PLAN OR ANY AWARD AGREEMENT A PARTICIPANT IS
PERMITTED TO PAY THE OPTION PRICE OR TAXES RELATING TO THE EXERCISE OF AN OPTION
BY DELIVERING SHARES, THE PARTICIPANT MAY, SUBJECT TO PROCEDURES SATISFACTORY TO
THE COMMITTEE, SATISFY SUCH DELIVERY REQUIREMENT BY PRESENTING PROOF OF
BENEFICIAL OWNERSHIP OF SUCH SHARES, IN WHICH CASE THE COMPANY SHALL TREAT THE
OPTION AS EXERCISED WITHOUT FURTHER PAYMENT AND SHALL WITHHOLD SUCH NUMBER OF
SHARES FROM THE SHARES ACQUIRED BY THE EXERCISE OF THE OPTION.


7.                                       STOCK APPRECIATION RIGHTS


(A) GRANTS.  THE COMMITTEE MAY GRANT (I) A STOCK APPRECIATION RIGHT INDEPENDENT
OF AN OPTION OR (II) A STOCK APPRECIATION RIGHT IN CONNECTION WITH AN OPTION, OR
A PORTION THEREOF.  A STOCK APPRECIATION RIGHT GRANTED PURSUANT TO CLAUSE (II)
OF THE PRECEDING SENTENCE (A) MAY BE GRANTED AT THE TIME THE RELATED OPTION IS
GRANTED OR AT ANY TIME PRIOR TO THE EXERCISE OR CANCELLATION OF THE RELATED
OPTION, (B) SHALL COVER THE SAME NUMBER OF SHARES COVERED BY AN OPTION (OR SUCH
LESSER NUMBER OF SHARES AS THE COMMITTEE MAY DETERMINE) AND (C) SHALL BE SUBJECT
TO THE SAME TERMS AND CONDITIONS AS SUCH OPTION EXCEPT FOR SUCH ADDITIONAL
LIMITATIONS AS ARE CONTEMPLATED BY THIS SECTION 7 (OR SUCH ADDITIONAL
LIMITATIONS AS MAY BE INCLUDED IN AN AWARD AGREEMENT).


(B) TERMS.  THE EXERCISE PRICE PER SHARE OF A STOCK APPRECIATION RIGHT SHALL BE
AN AMOUNT DETERMINED BY THE COMMITTEE BUT IN NO EVENT SHALL SUCH AMOUNT BE LESS
THAN THE FAIR MARKET VALUE OF A SHARE ON THE DATE THE STOCK APPRECIATION RIGHT
IS GRANTED; PROVIDED, HOWEVER, THAT NOTWITHSTANDING THE FOREGOING, IN THE CASE
OF A STOCK APPRECIATION RIGHT GRANTED IN CONJUNCTION WITH AN OPTION, OR A
PORTION THEREOF, THE EXERCISE PRICE MAY NOT BE LESS THAN THE OPTION PRICE OF THE
RELATED OPTION.  EACH STOCK APPRECIATION RIGHT GRANTED INDEPENDENT OF AN OPTION
SHALL ENTITLE A PARTICIPANT UPON EXERCISE TO AN AMOUNT EQUAL TO (I) THE EXCESS
OF (A) THE FAIR MARKET VALUE ON THE EXERCISE DATE OF ONE SHARE OVER (B) THE
EXERCISE PRICE PER SHARE, TIMES (II) THE NUMBER OF SHARES COVERED BY THE STOCK
APPRECIATION RIGHT.  EACH STOCK APPRECIATION RIGHT GRANTED IN CONJUNCTION WITH
AN OPTION, OR A PORTION THEREOF, SHALL ENTITLE A PARTICIPANT TO

5


--------------------------------------------------------------------------------





SURRENDER TO THE COMPANY THE UNEXERCISED OPTION, OR ANY PORTION THEREOF, AND TO
RECEIVE FROM THE COMPANY IN EXCHANGE THEREFOR AN AMOUNT EQUAL TO (I) THE EXCESS
OF (Y) THE FAIR MARKET VALUE ON THE EXERCISE DATE OF ONE SHARE OVER (Z) THE
OPTION PRICE PER SHARE, TIMES (II) THE NUMBER OF SHARES COVERED BY THE OPTION,
OR PORTION THEREOF, WHICH IS SURRENDERED.  PAYMENT SHALL BE MADE IN SHARES OR IN
CASH, OR PARTLY IN SHARES AND PARTLY IN CASH (ANY SUCH SHARES VALUED AT SUCH
FAIR MARKET VALUE), ALL AS SHALL BE DETERMINED BY THE COMMITTEE.  STOCK
APPRECIATION RIGHTS MAY BE EXERCISED FROM TIME TO TIME UPON ACTUAL RECEIPT BY
THE COMPANY OF WRITTEN NOTICE OF EXERCISE STATING THE NUMBER OF SHARES WITH
RESPECT TO WHICH THE STOCK APPRECIATION RIGHT IS BEING EXERCISED.  THE DATE A
NOTICE OF EXERCISE IS RECEIVED BY THE COMPANY SHALL BE THE EXERCISE DATE.  NO
FRACTIONAL SHARES WILL BE ISSUED IN PAYMENT FOR STOCK APPRECIATION RIGHTS, BUT
INSTEAD CASH WILL BE PAID FOR A FRACTION OR, IF THE COMMITTEE SHOULD SO
DETERMINE, THE NUMBER OF SHARES WILL BE ROUNDED DOWNWARD TO THE NEXT WHOLE
SHARE.


(C) LIMITATIONS.  THE COMMITTEE MAY IMPOSE, IN ITS DISCRETION, SUCH CONDITIONS
UPON THE EXERCISABILITY OR TRANSFERABILITY OF STOCK APPRECIATION RIGHTS AS IT
MAY DEEM FIT.


8.                                       OTHER STOCK-BASED AWARDS

The Committee, in its sole discretion, may grant Awards of Shares, Awards of
restricted Shares, Awards of phantom stock units and other Awards that are
valued in whole or in part by reference to, or are otherwise based on the Fair
Market Value of, Shares (“Other Stock-Based Awards”).  Such Other Stock-Based
Awards shall be in such form, and dependent on such conditions, as the Committee
shall determine, including, without limitation, the right to receive one or more
Shares (or the equivalent cash value of such Shares) upon the completion of a
specified period of service, the occurrence of an event and/or the attainment of
performance objectives.  Other Stock-Based Awards may be granted alone or in
addition to any other Awards granted under the Plan.  Subject to the provisions
of the Plan, the Committee shall determine: (a) the number of Shares to be
awarded under (or otherwise related to) such Other Stock-Based Awards; (b)
whether such Other Stock-Based Awards shall be settled in cash, Shares or a
combination of cash and Shares; and (c) all other terms and conditions of such
Other Stock-Based Awards (including, without limitation, the vesting provisions
thereof and provisions ensuring that all Shares so awarded and issued shall be
fully paid and non-assessable).


9.                                       ADJUSTMENTS UPON CERTAIN EVENTS

Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:


(A) GENERALLY.  IN THE EVENT OF ANY CHANGE IN THE OUTSTANDING SHARES AFTER THE
EFFECTIVE DATE BY REASON OF ANY SHARE DIVIDEND OR SPLIT, REORGANIZATION,
RECAPITALIZATION, MERGER, CONSOLIDATION, SPIN-OFF, COMBINATION OR TRANSACTION OR
EXCHANGE OF SHARES OR OTHER CORPORATE EXCHANGE, OR ANY DISTRIBUTION TO
SHAREHOLDERS OF SHARES (BUT EXCLUDING ANY CASH DISTRIBUTION OR DIVIDEND) OR ANY
TRANSACTION SIMILAR TO THE FOREGOING, THE COMMITTEE SHALL MAKE EQUITABLE,
PROPORTIONATE AND APPROPRIATE SUBSTITUTIONS OR ADJUSTMENTS AS TO (I) THE NUMBER
OR KIND OF SHARES OR OTHER SECURITIES ISSUED OR RESERVED FOR ISSUANCE PURSUANT
TO THE PLAN OR PURSUANT TO OUTSTANDING AWARDS, (II) THE OPTION PRICE OR EXERCISE
PRICE OF ANY STOCK APPRECIATION RIGHT AND/OR (III) ANY OTHER AFFECTED TERMS OF
SUCH AWARDS.  ADJUSTMENTS UNDER THIS SECTION 9(A) SHALL BE MADE BY THE

6


--------------------------------------------------------------------------------





COMMITTEE, WHOSE DETERMINATION AS TO WHAT ADJUSTMENTS SHALL BE MADE, AND THE
EXTENT THEREOF, SHALL BE FINAL, BINDING AND CONCLUSIVE.


(B) CHANGE IN CONTROL.  IN THE EVENT OF A CHANGE IN CONTROL AFTER THE EFFECTIVE
DATE, THE COMMITTEE MAY, BUT SHALL NOT BE OBLIGATED TO, (I) ACCELERATE, VEST OR
CAUSE THE RESTRICTIONS TO LAPSE WITH RESPECT TO, ALL OR ANY PORTION OF AN AWARD
OR (II) CANCEL AWARDS FOR FAIR VALUE (AS DETERMINED IN THE SOLE DISCRETION OF
THE COMMITTEE) WHICH, IN THE CASE OF OPTIONS AND STOCK APPRECIATION RIGHTS, MAY
EQUAL THE EXCESS, IF ANY, OF THE VALUE OF THE CONSIDERATION TO BE PAID IN THE
CHANGE IN CONTROL TRANSACTION TO HOLDERS OF THE SAME NUMBER OF SHARES SUBJECT TO
SUCH OPTIONS OR STOCK APPRECIATION RIGHTS (OR, IF NO CONSIDERATION IS PAID IN
ANY SUCH TRANSACTION, THE FAIR MARKET VALUE OF THE SHARES SUBJECT TO SUCH
OPTIONS OR STOCK APPRECIATION RIGHTS) OVER THE AGGREGATE EXERCISE PRICE OF THE
SHARES SUBJECT TO SUCH OPTIONS OR STOCK APPRECIATION RIGHTS OR (III) PROVIDE FOR
THE ISSUANCE OF SUBSTITUTE AWARDS THAT WILL SUBSTANTIALLY PRESERVE THE OTHERWISE
APPLICABLE TERMS OF ANY AFFECTED AWARDS PREVIOUSLY GRANTED HEREUNDER AS
DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION OR (IV) PROVIDE THAT FOR A
PERIOD OF AT LEAST 15 DAYS PRIOR TO THE CHANGE IN CONTROL, SUCH OPTIONS SHALL BE
EXERCISABLE AS TO ALL SHARES SUBJECT THERETO AND THAT UPON THE OCCURRENCE OF THE
CHANGE IN CONTROL, SUCH OPTIONS SHALL TERMINATE AND BE OF NO FURTHER FORCE AND
EFFECT.


10.                                 NO RIGHT TO EMPLOYMENT OR AWARDS

The granting of an Award under the Plan shall impose no obligation on the
Company or any of its Affiliates to continue the Employment of a Participant and
shall not lessen or affect the Company’s or its Affiliates’ rights to terminate
the Employment of such Participant.  No Participant or other Person shall have
any claim to be granted any Award, and there is no obligation for uniformity of
treatment of Participants or holders or beneficiaries of Awards.  The terms and
conditions of Awards and the Committee’s determinations and interpretations with
respect thereto need not be the same with respect to each Participant (whether
or not such Participants are similarly situated).


11.                                 SUCCESSORS AND ASSIGNS

The Plan shall be binding on all successors and assigns of the Company and a
Participant, including without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.


12.                                 NONTRANSFERABILITY OF AWARDS

Unless otherwise determined by the Committee, an Award shall not be transferable
or assignable by the Participant other than by will or by the laws of descent
and distribution.  An Award exercisable after the death of a Participant may be
exercised by the legatees, personal representatives or distributees of the
Participant.

7


--------------------------------------------------------------------------------




13.           Awards Subject to the Plan

In the event of a conflict between any term or provision contained in the Plan
and a term or provision in any Award Agreement, the applicable terms and
provisions of the Plan will govern and prevail.


14.                                 SEVERABILITY

If any provision of the Plan or any Award is, becomes or is deemed to be
invalid, illegal, or unenforceable in any jurisdiction or as to any Person or
Award, or would disqualify the Plan or any Award under any law deemed applicable
by the Committee, such provision shall be construed or deemed amended to conform
to the applicable laws, or if it cannot be construed or deemed amended without,
in the determination of the Committee, materially altering the intent of the
Plan or the Award, such provision shall be stricken as to such jurisdiction,
Person or Award and the remainder of the Plan and any such Award shall remain in
full force and effect.


15.                                 AMENDMENTS OR TERMINATION


(A) AMENDMENTS OR TERMINATION OF THE PLAN.  THE COMMITTEE MAY AMEND, ALTER OR
DISCONTINUE THE PLAN, BUT NO AMENDMENT, ALTERATION OR DISCONTINUATION SHALL BE
MADE, WITHOUT THE WRITTEN CONSENT OF A PARTICIPANT, IF SUCH ACTION WOULD
DIMINISH ANY OF THE RIGHTS OF THE PARTICIPANT UNDER ANY AWARD THERETOFORE
GRANTED TO SUCH PARTICIPANT UNDER THE PLAN; PROVIDED, HOWEVER, THAT THE
COMMITTEE MAY AMEND THE PLAN IN SUCH MANNER AS IT DEEMS NECESSARY TO PERMIT THE
GRANTING OF AWARDS MEETING THE REQUIREMENTS OF THE CODE OR OTHER APPLICABLE
LAWS.


(B) AMENDMENTS TO AWARDS.  THE COMMITTEE MAY WAIVE ANY CONDITIONS OR RIGHTS
UNDER, AMEND ANY TERMS OF, OR ALTER, SUSPEND, DISCONTINUE, CANCEL OR TERMINATE,
ANY AWARD THERETOFORE GRANTED, PROSPECTIVELY OR RETROACTIVELY; PROVIDED THAT NO
WAIVER, AMENDMENT, ALTERATION, SUSPENSION, DISCONTINUATION, CANCELLATION OR
TERMINATION SHALL IMPAIR THE RIGHTS OF ANY PARTICIPANT OR ANY HOLDER OR
BENEFICIARY OF ANY AWARD THERETOFORE GRANTED WITHOUT THE CONSENT OF THE AFFECTED
PARTICIPANT, HOLDER OR BENEFICIARY.


16.                                 OTHER BENEFIT PLANS

All Awards shall constitute a special incentive payment to the Participant and
shall not be taken into account in computing the amount of salary or
compensation of the Participant for the purpose of determining any benefits
under any pension, retirement, profit-sharing, bonus, life insurance or other
benefit plan of the Company or any of its Affiliates or under any agreement
between the Company or any of its Affiliates, as the case may be, and the
Participant, unless such plan or agreement specifically provides otherwise.


17.                                 CHOICE OF LAW

The Plan shall be governed by and construed in accordance with the laws of the
State of New York without regard to conflicts of laws, and except as otherwise
provided in the pertinent Award Agreement, any and all disputes between a
Participant and the Company or any Affiliate relating to an Award shall be
brought only in a state or federal court of competent jurisdiction sitting in
New York, New York.

8


--------------------------------------------------------------------------------




18.           Effectiveness of the Plan

The Plan shall be effective as of the Effective Date.

 

9


--------------------------------------------------------------------------------